Case: 14-51273      Document: 00513106676         Page: 1    Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                                July 7, 2015
                                    No. 14-51273
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE MARQUEZ-APODACA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:14-CR-512-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jorge Marquez-Apodaca appeals the 46-month within-guidelines
sentence imposed in connection with his conviction for illegal reentry following
deportation. Marquez-Apodaca challenges the substantive reasonableness of
his sentence, arguing that his sentence is greater than necessary to accomplish
the sentencing objectives of 18 U.S.C. § 3553(a). In support of his argument,
he challenges the application of U.S.S.G. § 2L1.2, the illegal reentry guideline,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51273     Document: 00513106676     Page: 2   Date Filed: 07/07/2015


                                  No. 14-51273

in calculating his guidelines range, asserting that the guideline double counts
his prior conviction and overstates the seriousness of his offense, which he
asserts is an “international trespass.” Also, Marquez-Apodaca contends that
the district court failed to account for his personal circumstances and the
circumstances of this offense. Specifically, he notes that he returned to the
United States to earn income for his family in Mexico.
      We review the substantive reasonableness of a sentence under an abuse-
of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). Although
Marquez-Apodaca      challenges   the   application   of   the   presumption    of
reasonableness as applied to his within-guidelines sentence under § 2L1.2, he
acknowledges that the issue is foreclosed and raises it only to preserve it for
possible future review. See United States v. Mondragon-Santiago, 564 F.3d
357, 366-367 (5th Cir. 2009). We have rejected Marquez-Apodaca’s “double
counting” argument. See United States v. Duarte, 569 F.3d 528, 529-30 (5th
Cir. 2009). Similarly, we have rejected the argument that the Guidelines
overstate the seriousness of illegal reentry because it is simply an international
trespass. See United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008).
      The district court considered Marquez-Apodaca’s arguments for a
sentence below the guidelines range but found that a sentence within the
guidelines range was appropriate. His contention regarding his benign motive
does not rebut the presumption of reasonableness. See United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009); United States v. Gomez-Herrera, 523 F.3d
554, 565-66 (5th Cir. 2008).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2